Citation Nr: 0301993	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-17 225	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
decision of the Board of Veterans' Appeals (Board).

(In a separately dispatched decision, the Board has addressed 
the issues of an increased rating and earlier effective date 
for the veteran's service-connected generalized anxiety 
disorder.  In the same decision, the Board addressed the 
veteran's newly raised claim of CUE in rating decisions.  
Motions to vacate the Board's 1982 and 1992 decisions have 
been separately addressed.)


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1969.  

This matter is before the Board as an original action on the 
motion of the veteran alleging CUE in a Board decision.

In a separately dispatched decision, the Board has addressed 
the issues of an increased rating and earlier effective date 
for the veteran's service-connected generalized anxiety 
disorder.  In the same decision, the Board addressed the 
veteran's newly raised claim of CUE in rating decisions.  
Motions to vacate the Board's 1982 and 1992 decisions have 
been separately addressed.


FINDING OF FACT

There currently is no justiciable case or controversy for 
active consideration by the undersigned Member of the Board 
in connection with the docketed CUE motion.


CONCLUSION OF LAW

The appeal is dismissed as no justiciable case or controversy 
is before the undersigned Member of the Board at this time in 
connection with the docketed CUE motion.  38 U.S.C.A. 
§§ 7102, 7104, 7107, 7111 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 19.4, 20.101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  

Until November 21, 1997, a claimant was precluded from 
collaterally attacking a prior final Board decision by 
alleging CUE in that decision.  Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994).  

Effective November 21, 1997, 38 U.S.C.A. § 7111 permits 
challenges to decisions of the Board on the grounds of CUE.  
Final regulations amending the Rules of Practice before the 
Board providing for procedures to challenge prior Board 
decisions on the basis of CUE  were promulgated and became 
effective on February 12, 1999.  64 Fed. Reg. 2134-2141 
(1999).

In October 2002, the veteran's representative submitted a 
brief to the Board, in which he alleged that a January 1975 
rating decision that reduced the disability rating for 
anxiety neurosis from 50 to 30 percent was clearly and 
unmistakably erroneous.  He also alleged CUE in a 1977 rating 
decision that confirmed the 30 percent rating.  It was also 
argued that, in light of the CUE in those decisions, the 
Board's 1982 and 1992 decisions should be vacated.  This was 
construed as a motion to vacate those decisions, which has 
been docketed separately.  

It appears that this matter was improperly docketed as a 
motion for CUE in a previous Board decision, as no such 
motion was ever made by the veteran or his representative.  
The veteran has raised the issue of CUE in the 1975 and 1977 
rating decisions (an issue that has been separately remanded 
to the Regional Office) and has moved to vacate the Board's 
1982 and 1992 decisions, but has not moved for reversal or 
revision of any Board decision on the basis of CUE.  

For the reasons stated, and in the absence of any justiciable 
question with respect to the docketed CUE motion, the motion 
must be dismissed.  


ORDER

The motion is dismissed.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




